Citation Nr: 0102383	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from September 1966 
to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from February 1999 and July 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  In February 1999, the RO denied the 
veteran's claim for service connection for hearing loss.  In 
July 2000, the RO denied a claim for service connection for 
tinnitus.  Those claims were denied on the basis that they 
were not well grounded.  

During the course of this appeal, a claim for service 
connection for post-traumatic stress disorder (PTSD) was 
granted and a 30 percent disability evaluation was assigned.  
Inasmuch as the veteran has not disagreed with the assigned 
disability evaluation for the PTSD, the Board is of the view 
that the veteran has been provided the benefit sought and 
that the matter is not before the Board.  

The Board notes that the veteran's personal hearing before a 
member of the Board in Washington, D.C., scheduled on January 
11, 2001 was canceled.  


REMAND

It is asserted that the veteran developed a hearing loss and 
tinnitus as a result of exposure to acoustic trauma during 
service.  The record establishes that the veteran served in 
Vietnam for one year during service, that his military 
occupational specialty was that of a heavy vehicle driver, 
and that he participated in convoys that were attacked by 
enemy missiles and mortar fire.  

The service medical records associated with the veteran's 
claims file are negative for complaints, findings, or 
diagnoses pertaining to hearing loss and tinnitus.  The Board 
notes, however, that the veteran's service medical records do 
not seem to be complete; there is no preenlistment 
examination, and there are no service medical records dated 
prior to August 1968.  However, a separation examination 
dated in September 1969 is of record and provides no evidence 
of a hearing loss or tinnitus.  

As noted in the introduction of this decision, the issues on 
appeal were denied in that they were not well grounded.  
Specifically, the RO determined that there was no evidence of 
a current hearing loss or tinnitus.  As indicated by the 
veteran's representative, the veteran has not been afforded a 
VA examination to determine whether the veteran has a current 
hearing disability and tinnitus and, therefore, a remand is 
warranted.  

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make an attempt to 
secure all of the veteran's service 
medical records including a preenlistment 
examination.  If the requested records 
are not available or the search for such 
records yield negative results, that fact 
should clearly be documented in the 
veteran's claims file.  

2.  The RO should accord the veteran a VA 
audiometric examination to determine 
whether the veteran has current bilateral 
defective hearing pursuant to the 
provisions of 38 C.F.R. § 3.385.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA 
otolaryngological examination to 
determine the etiology of any 
recognizable hearing loss found on VA 
audiometric examination, to determine the 
presence or absence of tinnitus, and, if 
tinnitus, is present, the etiology 
thereof.  The entire claims folder, to 
include a complete copy of this REMAND 
should be available to and be reviewed by 
the examiner.  All clinical findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether any recognizable bilateral 
defective hearing and/or tinnitus were 
caused by the veteran's exposure to 
acoustic trauma in service. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  Thereafter, the RO must ensure that 
all requested development has been 
completed (to the extent possible) 
pursuant to this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  

6.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable time to reply thereto. 

The purpose of this REMAND is to procure clarifying evidence.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





